COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






DESIREE RASHELL PITTENGER,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00118-CR

Appeal from the

County Criminal Court No. 9
of Tarrant County, Texas 

(TC# 1224205) 





MEMORANDUM OPINION

            The trial court’s certification of Appellant’s right of appeal states that this “is a
plea-bargain case, and the defendant has NO right of appeal.”  On June 9, 2011, the Clerk of this
Court notified Appellant’s counsel that it appeared that the appeal should be dismissed based on
the trial court’s certification.  The Clerk requested that counsel file a response by June 19, 2011,
addressing whether Appellant has the right to appeal.  No response has been received.  Given the
trial court’s certification that Appellant has no right to appeal and the absence of any response to
the Clerk’s notice, we dismiss the appeal.  See Tex.R.App.P. 25.2(a)(2), (d).





July 13, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)